DETAILED ACTION
Allowable Subject Matter
1.	Claims 1 thru 20 are allowed.  The following is an examiner’s statement of reasons for allowance: The references of record, either singularly or in combination, do not teach or suggest at least a hermetic package, comprising a ceramic base and a glass cover hermetically integrated with each other via a sealing material layer, wherein the ceramic base comprises 0.1 mass% to 10 mass% of a laser absorber, and wherein a difference between a light absorption rate of the ceramic base at a wavelength of 808 nm when converted to 0.5 mm and a light absorption rate of the sealing material layer at a wavelength of 808 nm when converted to 0.005 mm is 30% or less.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
May 4, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815